Citation Nr: 0632921	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-41 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel











INTRODUCTION

The veteran served on active duty from April 2001 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision rendered in April 
2004, by the Department of Veterans Affairs (VA) in Muskogee, 
Oklahoma.

In her substantive appeal, the veteran stated that if her 
claim for educational benefits could not be granted, she 
asked that VA "at least pay [her] back what [she] paid in."  
In an advisory opinion from the VA's Office of General 
Counsel dated February 23, 1993, the General Counsel 
indicated that, where an individual did not meet the Chapter 
30 eligibility criteria, the individual was not legally a 
Chapter 30 participant and reduction of his or her basic pay 
was contrary to statutory authority and erroneous. That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a veteran's 
basic pay nor the statutory authority to return that money. 
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds. O.G.C. Advisory 13-
93 (Feb. 23, 1993). Thus, while the Board sympathizes with 
the veteran, it has no legal authority to refund the 
veteran's contributions. Rather, the veteran is advised that 
she should address this dispute directly to her service 
department, an entity separate from the VA, and request a 
refund therefrom.


FINDINGS OF FACT

1.  The veteran served on active duty from April 18, 2001 to 
September 1, 2003, completing 28 months of her obligated 3-
year period of active duty.  She did not complete her 
obligated period of active duty.

2.  The veteran was not discharged or released from active 
duty because of a service-connected disability; a medical 
condition which pre-existed service on active duty and which 
the VA determined was not service-connected; for hardship; 
for the convenience of the Government after completing 20 
months of a less than 3-year enlistment or 30 months of a 3-
year or more enlistment; involuntarily for the convenience of 
the Government as a result of a reduction in force; or for a 
physical or mental condition not characterized as a 
disability and not due to misconduct but determined to have 
interfered with duty.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011, 3012 (West 
Supp. 2005); 38 C.F.R. § 21.1031, 21.7042 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a claim for benefits under the 
Montgomery GI Bill (Chapter 30, Title 38, United States 
Code.)  In her notice of disagreement (NOD) and VA Form 9, 
she stated that she is entitled to Chapter 30 benefits, as 
she served honorably and paid money toward education benefits 
and was discharged at the convenience of the Government.

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001 et seq. (West Supp. 2005).

A threshold requirement for Chapter 30 educational assistance 
is the completion of certain requisite service.  In order to 
be entitled to Chapter 30 educational assistance, an 
individual must first become a member of the Armed Forces or 
first enter active duty as a member of the Armed Forces after 
June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  See 38 
U.S.C.A. § 3011(a)(1)(A)(i) (West Supp. 2005); 38 C.F.R. § 
21.7042(a)(1)-(2) (2006).  In the case of an individual whose 
obligated period of active duty is less than three years, 
that individual must serve at least two continuous years of 
active duty.  Id.

An individual who does not meet the service requirements, 
however, may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 
C.F.R. § 21.7042(a)(5).  In addition, an individual who is 
discharged or released from active duty for the convenience 
of the Government must complete not less than 20 months of 
continuous active duty of the obligated service in the case 
of an individual whose obligated period of service is two 
years, or complete not less than 30 months of continuous 
active duty under the period of obligated service in the case 
of an individual with an obligated period of service of at 
least three years.  See 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 
C.F.R. § 20.7042(a)(5)(iv).

The Veterans Identification Data shows that the veteran 
served on active duty from April 18, 2001 to September 1, 
2003.  Her term of enlistment was for three years.

The DD Form 214 also shows that the veteran served on active 
duty from April 18, 2001 to September 1, 2003, for 28 months, 
14 days.  She was honorably discharged.  The DD Form 214 
further indicates that the veteran did not complete her first 
full term of service, and that she was released from active 
duty for reasons of pregnancy; separation code "KDF."  
Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  See 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board notes at the outset of this analysis that the facts 
in this case are not in dispute.  The evidence shows that the 
veteran did not complete the requisite service for basic 
eligibility for Chapter 30 educational assistance.  The 
veteran enlisted in April 2001 and was obligated to perform 
three years of active service, but served less than that time 
on active duty when she separated from the service in 
September 2003 due to her pregnancy.  The veteran does not 
contest these facts.  Rather, she argues that her character 
of service was honorable and that she had been advised that 
she "should be fine" when she applied for education 
benefits.  See VA Form 9.  She further stated that that she 
accepted a pregnancy discharge due to the Force Reduction 
policy issued by the Department of Defense.  See NOD. 

While the record reflects that the veteran did not complete 
her obligated period of active duty of three years, she was 
discharged or released from active duty for the convenience 
of the Government and would have met the service requirements 
for basic eligibility for educational assistance had she 
served 30 months of continuous active duty of that period of 
obligated service.  The veteran, however, only served 28 
months and not the required minimum of 30 months.

The Court has held that even if the service department had a 
duty to provide the veteran with accurate information about 
Chapter 30 benefits eligibility before and after discharge, 
"the remedy for breach of such an alleged obligation cannot 
involve payment of benefits where the statutory eligibility 
requirements for those benefits are not met."  See Havery v. 
Brown, 6 Vet. App. 416, 424 (1994).  As noted above, the 
veteran indicated she was not informed that she needed to 
complete 30 months of her obligated service to be eligible 
for Chapter 30 educational benefits and, in fact, she paid 
the required amounts to receive the benefit.  Hence, in 
essence, the veteran avers that she complied with all the 
regulations of which she was aware.  However, even assuming, 
without finding, that the veteran is correct and that she was 
misinformed about her benefits options, she does not meet the 
statutory requirements for those benefits under the law.  
Therefore, she cannot receive payment of those benefits even 
if she was given incorrect information.

After review of the entire record, the Board must regrettably 
conclude that, while the veteran was discharged or released 
from active duty for the convenience of the Government, she 
did not serve continuously for 30 months of her obligated 
service.  As she served only 28 months of the required 30 
months, she is not eligible for education benefits under 
Chapter 30, Title 38.  See Kelley v. Derwinski, 3 Vet. App. 
171, 172 (1992).  ("Neither the VA nor the Court can extend 
these benefits out of sympathy for a particular veteran.").

Because the veteran does not have the requisite service for 
Chapter 30 educational benefits, the Board finds that the RO 
was correct in denying basic eligibility for educational 
assistance under Chapter 30.  While the Board acknowledges 
the veteran's contentions set forth in her NOD and 
substantive appeal, the eligibility requirements for Chapter 
30 are prescribed by Congress.  Neither the RO nor the Board 
is free to ignore laws enacted by Congress and the law in 
this case, and not the evidence, is dispositive of the 
veteran's appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, U.S. Code, cannot be 
established in the present case.  Where the law rather than 
the facts is dispositive, the benefit of the doubt provisions 
as set forth in 38 U.S.C.A. § 5107(b) (West Supp. 2005) are 
not for application.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

In the present case, the record does not show that the 
veteran was provided with notification of the VCAA, including 
the evidence necessary to substantiate her claim and the 
division of responsibilities between VA and the veteran in 
procuring the evidence relevant to her claim in accordance 
with 38 U.S.C.A. § 5103(a).  However, as explained above, the 
Board finds that in this case the law, and not the evidence, 
is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, not 
factual evidence, is dispositive.)  See also VAOPGCPREC 2- 
2004 (2004) (holding that VCAA notice not required where 
evidence could not establish entitlement to benefit claimed.)  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of § 21.1032(a)." 

After consideration of all the evidence of record, the RO 
denied the veteran's claim by letter in April 2004.  The 
veteran submitted a notice of disagreement in September 2004.  
In October 2004, the RO issued a statement of the case (SOC) 
which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  Based on the 
foregoing, the Board finds that the veteran was fully advised 
of the evidence needed to substantiate her claim and that all 
relevant evidence necessary for an equitable disposition of 
her appeal has been obtained.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 


ORDER

Basic eligibility for educational assistance under Chapter 30 
Title 38, U.S. Code is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


